Citation Nr: 1530624	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-06 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for the period prior to June 17, 2014, and higher than 30 percent for the period August 1, 2014 forward, for right hip arthritis, status post-total hip arthroplasty (THA).

2.  Entitlement to an increased rating for left hip arthritis, status post-THA, currently evaluated as 10-percent disabling.

3.  Entitlement to an increased rating for lumbar spine arthritis, currently evaluated as 10-percent disabling.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1982; and from May to November 1995 and had additional service in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  An August 2011 rating decision continued 10-percent ratings for the bilateral hip and lumbar spine disabilities, and denied a TDIU.  A November 2012 rating decision-in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective in November 2011.  The Veteran perfected separate appeals of those determinations.  

A July 2014 rating decision granted a 100-percent rating related to the right hip THA for the period from June 11, 2014 to September 30, 2015, and assigned a 30-percent rating as of August 1, 2014.

The issue of entitlement to a temporary total rating for convalescence related to left hip THA has been raised by the record in the attorney's November 2014 letter in response to an SSOC.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The only joint examination of record is the January 2011 examination on which the August 2011 rating decision was based.  There are outpatient follow-up records related to the right hip THA, but they are dated for the period for which the total rating was in effect.  There is no post-total-rating VA examination of record related to the right hip.  Further, the veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In a November 2014 statement, the Veteran asserted that his bilateral hip and lumbar spine disabilities had significantly increased in severity.  His report is competent.  38 C.F.R. § 3.159(a)(2) (2014).  Hence, current medical findings are needed for an informed decision on appeal.

The attorney asserts that the examiner at the August 2012 VA audio examination did not address or explain a March 2011 fee-basis VA examination report that noted the Veteran's word recognition was less than noted at the August 2012 examination.  Although the 2011 examination was conducted prior to the Veteran's filing a claim of entitlement to service connection for hearing loss, it is still evidence of the history of the disability.  See Moore v. Nicholson, 555 F.3d 1369 (Fed. Cir. 2009).  Hence, it should be addressed by the examiner.  

In July 2013, the Social Security Administration forwarded records to the Board pertaining to the Veteran's claim for disability benefits.  He was apparently awarded these benefits and the records were on a compact disc (CD).  The paperless claims files does not appear to include the records that were on the CD.  

The Veteran's representative has reported that VA treatment records document a left hip replacement in August 2014, but the most recent supplemental statement of the case shows consideration only of records through July 2014.  

The Veteran does not currently meet the percentage requirements for TDIU (except for the periods when a 100 percent rating was in effect for the right hip disability, but there is evidence of unemployability.   38 C.F.R. § 4.16(a).  The Board must refer this matter to VA's Director of Compensation and Pension (C&P) Service for adjudication on an extraschedular basis.

The Veteran has reported symptoms of hearing loss that are not specifically contemplated in the rating criteria and that these interfere with his employment.  VA is required to refer this matter for extraschedular adjudication.  Thun v. Peake, 22 Vet App 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's records of VA treatment for the conditions at issue including records pertaining to the June or July 2014, right hip replacement and August 2014 left hip replacement.  These records must be associated with the claims file.

2.  Insure that the contents of the CD containing Social Security records are printed or scanned into the claims file.

3.  After the above is complete, arrange examinations of the Veteran to determine the current severity of his bilateral hip and lumbar spine disabilities.  All indicated diagnostic tests must be conducted.

Aside from addressing the range of motion of hips and thoracolumbar spine, the examiner should report whether there is any additional loss of motion due to pain/painful motion, weakness or premature fatigability, incoordination, or flare ups.  The additional limitation of motion should be expressed in degrees.

The examiner should also opine whether the hip and back disabilities together with hearing loss and tinnitus would prevent the Veteran from performing employment for which he would otherwise be qualified.  He has previously worked as a handyman and carpenter.

4.  After the above is complete, send the claims file to the examiner who conducted the August 2012 audio examination.  Ask the examiner to review the March 2011 audio examination report and provide any relevant comment on the differences in the speech recognition scores at that examination as compared to the scores at the August 2012 audio examination.

In the event the examiner who conducted the August 2012 audio examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

5.  If there is any period during the appeal period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to the Director of VA's C&P service for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  Refer the issue of entitlement to a higher initial rating for bilateral hearing loss to the appropriate first line authority for adjudication of entitlement to that benefit on an extraschedular basis in accordance with 38 C.F.R. § 3.321(b).

7.  If any benefit sought on appeal remains denied, issue a SSOC.
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

